Affirmed and Opinion filed October 23, 2003








Affirmed and Opinion filed October 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
     
NO. 14-03-00080-CR
      NO. 14-03-00081-CR
____________
 
JUAN MENDOZA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause Nos. 897,791 &
898,160
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a plea of guilty to the offenses of
aggravated robbery and aggravated sexual assault.  On January 16, 2003, the trial court
sentenced appellant to confinement for 25 years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed pro se notices of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeals are wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 23, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler. 
Do Not Publish C Tex. R.
App. P. 47.2(b).